The opinion of the court was delivered,
by Read, J.
The question in this case is, whether the first section of “ A further supplement to an act for the regulation and continuance of a system of education by common schools, approved 8th day of May, A. d. 1854,” passed 9th April 1867, for the selection of sites for school-houses, is constitutional. This section is in reality, a transcript of a local act applying only to the counties of Chester and Delaware, passed on the same day with the General School Law of the 8th May 1854, and extended to other counties by subsequent acts. The School Law authorized the purchase of real estate to erect school-houses on, but gave no power to take the land making compensation. The compulsory power had however worked so well in the counties in which it had been tried, that it was determined to make the provision general and applicable to all the school districts in the Commonwealth; all the provisions of this section have been determined to be constitutional in former cases, and the only question is, can the school directors exercise them.
The common school system pervades the whole Commonwealth, and is its creature, acting in the several school districts by its boards of directors or controllers, who are simply the agents of the state in carrying out the wise, benevolent and far-sighted policy of the government. Every man, woman and child in a republic, should be able to read and write, and this is the object aimed at by the Common School Law.. fS.chool-houses are an essential part *173of the system, and the compulsory power is as necessary to it, as the taking of land for a public highway. In both the uses are public, and the state provides in both adequate security and an adequate fund for compensation for damage, by a pledge of the funds raised by taxation in the county or district as the case may be. The security is given in the 1st section in express terms, “ and for all damage done and suffered, or which shall accrue to the owner or owners of such land, by reason of the taking of the same for the purposes aforesaid, the funds of the district which may be raised by taxation, shall be pledged and deemed as security.” There is no complaint that this is not adequate security, or that the fund is not adequate. This brings the case within Yost’s Report, 5 Harris 524, and Keene v. Borough of Bristol, 2 Casey 46, and makes it unnecessary to discuss the other aspects of the case.
Judgment affirmed.